DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Regarding claims 1 and 10: the recitation “large enough to the actuator” in line 5 would make more sense if it read ‘to the actuator large enough’. Further, “of target” in lines 5 and 6, respectively, should read ‘of a target’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“coupling module configured to couple” (clms. 1, 11) and “coupling module” (clms. 4, 14)
The term “module” is a generic placeholder (nonce term) and is coupled to the functional language “coupling” and “to couple”, and the term “module” is not preceded by a structural modifier; therefore, the limitations pass the three-prong test and should be interpreted under 35 U.S.C. 112(f).

Because these limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-8, 10, 16-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claims 6 and 16: the recitation “less than about ten pounds” renders the claims indefinite because the metes and bounds of “about” have not been set forth and are unclear.
Regarding claim 20: the claim is indefinite because it is directed to the work-piece (“target item”) rather than the system of claim 11. The work-piece is not positively recited in claim 11, and is not necessarily germane to the patentability of the system. Therefore, it is unclear if applicant intends the target item to be a required feature of the system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10-11, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 5,516,997 A).
Regarding claim 1: Hunter discloses a portable device for manipulating metals comprising:
a housing (307, fig. 1, 14);
an actuator (80) positioned in the housing; and
a battery (90) positioned in the housing and coupled to the actuator (see fig. 1 and col. 7, lns. 17-19), the battery providing a discharge current large enough to the actuator to cause a rod (72, figs. 4, 5) in contact with metal of target item to adhere to a surface of the target item 
Regarding claims 3 and 13, which depend on claims 1 and 11: Hunter discloses a coupling module (27, fig. 2, 5) configured to couple the actuator to a trigger (24) on the handheld module (60) associated with the rod (72).
Regarding claims 5 and 15, which depend on claims 1 and 11: Hunter discloses the device is further configured to manipulate the metal of the target item by pulling out a dent in the target item where the rod contacts the metal of the target item (col. 8, lns. 34-41).
Regarding claims 10 and 20, which depend on claims 1 and 11: the claims recite “the target item is a vehicle”. However, the target item is not positively recited as it is not germane to the patentability of the portable device or the system; accordingly, the target item is not being given patentable weight. Nevertheless, Hunter discloses the target item includes vehicles (col. 1, lns. 10-12).
Regarding claim 11: Hunter discloses a system for manipulating metals comprising:
a housing (307, fig. 1, 14) including an actuator (80) and a battery (90) coupled to the actuator; and
a handheld module (60, figs. 4, 5) coupled to the actuator (80) in the housing via cables (27, figs. 2, 5), the handheld module including a trigger (24) and a rod (72, figs. 4, 5) coupled to the trigger thereon, wherein activation of the trigger causes the battery (90) to provide a discharge current large enough to the actuator (80) to cause the rod (72) in contact with metal of target item to adhere to a surface of the target item and manipulate the metal of the target item where the rod contacts the metal of the target item (col. 8, lns. 34-41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Schraf et al. (US 2017/0050259 A1), hereinafter ‘Schraf’.
Regarding claims 2 and 12, which depend on claims 1 and 11: Hunter discloses the actuator (80, fig. 1) comprises a solenoid (coil 81, col. 4, lns. 3-5).
Hunter is silent regarding the battery comprising one or more lithium batteries.
However, Schraf teaches a portable device comprising a housing (22, fig. 2), and a lithium ion battery (38) positioned in the housing (¶ [0024]). Schraf teaches that a lithium ion battery provides a light weight, compact design which does not require a bulky thermal management system to keep the apparatus cool (¶ [0009]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace Hunter’s battery with a lithium battery, thereby providing Hunter with a battery having a lightweight, compact design which does not require a thermal management system, as taught by Schraf.
Regarding claims 9 and 19, which depend on claims 1 and 11: Hunter is silent regarding an external port interface configured to receive external devices.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter’s housing to include a port for connecting the rod (72, fig. 4) of the handle (60) to the battery, as taught by Schraf, thereby providing the required electricity to the connecting rod for operation. The proposed modification results in Hunter comprising an external port interface configured to receive external devices.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Roth et al. (US 2008/0149611 A1), hereinafter ‘Roth’.
Regarding claims 4 and 14, which depend on claims 3 and 13: Hunter discloses the coupling module (27, fig. 2, 5) is wired (202, 203).
Hunter is silent regarding a wireless transceiver.
However, Roth teaches a portable welding device comprising a wireless transceiver (25) configured to communicate with a remote control (27), thereby allowing a user to remotely control the power supply 12 and welding process settings via the controller 25, control panel 26, or remote control 27, or a combination thereof, which eliminates the need for the user to travel back and forth between the welding location and power supply to change settings (¶ [0013]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hunter with a wireless transceiver and 
The claim further recites “when the coupling module is wireless, the wireless transceiver is configured to facilitate communication between the actuator and the rod in contact with the metal target item.” Examiner notes that this limitation is contingent upon the wireless version of the coupling module being selected since the claim sets forth “one of”.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Carrier et al. (US 9,533,367 B2), hereinafter ‘Carrier’.
Regarding claims 6 and 16, which depend on claims 1 and 11: Hunter is silent regarding the housing and contents thereof weighing about ten pounds.
However, Carrier teaches a portable welding device wherein the housing and contents thereof weigh less than ten pounds (col. 4, lns. 56-61, “about 8 pounds to about 23 pounds”), and that the object of the invention is to provide a lightweight machine (col. 1, ln. 36).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter’s housing and contents such that they weigh less than 10 pounds in total, thereby providing Hunter with a lightweight device as taught by Carrier.
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Carrier, and further in view of Roth.
Regarding claims 7 and 17, which depend on claim 6 and 16: the modification of Hunter in view of Carrier set forth in claim 6 above is silent regarding the housing further including one 
However, Roth teaches further teaches disposing the welding components within a fanny pack which enables hands-free transport (¶ [0013]). The skilled artisan understands that a fanny pack has a fastening element for fastening it around the waist and/or hips of a user.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter such that the housing is a fanny pack with a fastening element, thereby providing hands-free transport of the device as taught by Roth.
Regarding claims 8 and 18, which depend on claims 7 and 17: the modification of Hunter in view of Roth set for in claim 7 above does not explicitly teach that the housing is curved to accommodate a curve of a user's hip. However, it is well-known that fanny packs are generally made of a fabric or cloth material which conform to the curvature of a user’s hip when worn.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bertacche (WO 2021/100069 A1); Bertacche discloses a battery powered resistance welding machine for sheet metal repair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725